UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) xDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Pursuant to §240.14a-12 Vanguard Natural Resources, LLC (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: oFee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: VANGUARD NATURAL RESOURCES, LLC 5847 San Felipe, Suite 3000 Houston, Texas 77057 NOTICE OF ANNUAL MEETING OF UNITHOLDERS TO BE HELD ON June 9, 2011 Dear Unitholder: You are cordially invited to attend the 2011 Annual Meeting of Unitholders (the “Annual Meeting”) of Vanguard Natural Resources, LLC, a Delaware limited liability company (“Vanguard”), which will be held on June 9, 2011 at 10:00 a.m. Central time at Royal Oaks Country Club, 2910 Royal Oaks Country Club Drive, Houston, Texas 77082. The annual meeting will be held for the following purposes: 1.To elect five directors to Vanguard’s Board of Directors to serve until the 2012 Annual Meeting of Unitholders; 2.To hold an advisory vote on executive compensation; 3.To hold an advisory vote on the frequency of advisory votes on executive compensation; 4.To ratify the appointment of BDO USA, LLP as independent auditor of Vanguard for the fiscal year ending December 31, 2011; and 5.To transact such other business as may properly come before the Annual Meeting and any adjournments or postponements of the meeting. Additional information regarding the Annual Meeting is set forth in the attached Proxy Statement. Only Unitholders of record at the close of business on April 11, 2011 are entitled to receive notice of and to vote at the Annual Meeting or any adjournments or postponement thereof. A list of our Unitholders will be available for examination at the Annual Meeting and at Vanguard’s Houston office at least ten days prior to the Annual Meeting. Beginning on or about April 28, 2011, we mailed a Notice of Internet Availability of Proxy Materials to our Unitholders containing instructions on how to access the Proxy Statement and vote online and made our proxy materials available to our Unitholders over the internet. The notice also provides instruction on how to request a paper copy of these documents if you desire. By Order of the Board of Directors, /s/ Richard A. Robert Richard A. Robert Executive Vice President, Chief Financial Officer and Secretary Houston, Texas April 28, 2011 Your vote is important. Whether or not you plan to attend the meeting, please authorize your proxy or direct your vote by following the instructions on each of your voting options described in the attached Proxy Statement and the Notice of Internet Availability of Proxy Materials you received in the mail. Alternatively, if you received printed proxy materials, you may vote your shares by internet, telephone or mail pursuant to the instructions included on the proxy card. If you mail the proxy or voting instruction card, no postage is required if mailed in the United States. If you attend the meeting and so desire, you may withdraw your proxy and vote in person. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF UNITHOLDERS TO BE HELD ON June 9, 2011. The notice of Annual Meeting and Proxy Statement and 2010 Annual Report to Unitholders are available on the internet at www.proxyvote.com. TABLE OF CONTENTS QUESTIONS & ANSWERS ON VOTING PROCEDURES 2 MATTERS YOU ARE VOTING ON 5 Proposal No. 1: Election of Directors 5 Proposal No. 2: Advisory Vote on Executive Compensation 5 Proposal No. 3: Advisory Vote on the Frequency of Executive Compensation Advisory Votes 5 Proposal No. 4: Ratification of BDO USA, LLP as Independent Registered Public Accounting Firm for 2011 5 Other Business Matters 5 PROPOSAL NO. 1: ELECTION OF DIRECTORS 6 Director Nominees 6 Required Vote; Recommendation of the Board of Directors 7 Determination of Independence 7 Corporate Governance 8 Board Leadership Structure and Role in Risk Oversight 8 Committees of the Board of Directors 9 Section 16(a) Beneficial Ownership Reporting Compliance 10 Nominations for Director 10 Unitholder Communications 11 Compensation of Directors 11 Compensation Committee Interlocks and Insider Participation 11 Related Person Transactions 11 Report of the Audit Committee 13 EXECUTIVE OFFICERS 15 EXECUTIVE COMPENSATION 16 Compensation Discussion and Analysis 16 2010 Executive Compensation Components 21 Risk Considerations in our Overall Compensation Program 25 Tax and Accounting Implications 26 Unit Ownership Guidelines 26 Report of the Compensation Committee 26 2010 Summary Compensation Table 27 Narrative Disclosure to the 2010 Summary Compensation Table 27 Grants of Plan Based Awards 29 Outstanding Equity Awards at December 31, 2010 30 Pension Benefits 30 Non-Qualified Deferred Compensation 30 Potential Payments upon Termination or Change of Control 30 Non-Competition Provisions 33 Director Compensation 33 2010 Director Summary Compensation Table 34 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 35 PROPOSAL NO. 2: ADVISORY VOTE ON EXECUTIVE COMPENSATION 37 PROPOSAL NO. 3: ADVISORY VOTE ON THE PREFERRED FREQUENCY OFADVISORY VOTES ON EXECUTIVE COMPENSATION 38 PROPOSAL NO. 4: RATIFICATION OF BDO USA, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011 39 Vote Required; Recommendation of the Board of Directors 39 Audit Committee Pre-Approval Policies and Practices 39 SUBMISSION OF UNITHOLDER PROPOSALS AND DIRECTOR NOMINATIONS FOR NEXT YEAR 40 Proposals for 2012 Annual Meeting 40 Nominations for 2012 Annual Meeting and for Any Special Meeting 40 2010 Annual Report 41 VANGUARD NATURAL RESOURCES, LLC PROXY STATEMENT This Proxy Statement is being furnished to you in connection with the solicitation of proxies by the Board of Directors of Vanguard Natural Resources, LLC for use at our Annual Meeting of Unitholders. 2 The Annual Meeting will be held at Royal Oaks Country Club, 2910 Royal Oaks Country Club Drive, Houston, Texas 77082, on Thursday, June 9, 2011 at 10:00 a.m. Central time, or at such other time and place to which the meeting may be adjourned. References in this Proxy Statement to the Annual Meeting also refer to any adjournments, postponements or changes in location of the meeting, to the extent applicable. DELIVERY OF PROXY MATERIALS On or about April 28, 2011, we mailed a Notice of Internet Availability of Proxy Materials to our Unitholders containing instructions on how to access the proxy materials and vote online. We made these proxy materials available to you over the internet or, upon your request, have delivered paper versions of these materials to you by mail, in connection with the solicitation of proxies by our Board of Directors for the Annual Meeting. Choosing to receive your future proxy materials by e-mail will save us the cost of printing and mailing documents to you. If you choose to receive future proxy materials by e-mail, you will receive an e-mail next year with instructions containing a link to those materials and a link to the proxy voting site. Your election to receive proxy materials by e-mail will remain in effect until you terminate it. At the time we begin mailing our Notice of Internet Availability of Proxy Materials, we will also first make available on the internet at www.proxyvote.com the following materials relating to our meeting: the Notice of Annual Meeting and Proxy Statement and our 2010 Annual Report to Unitholders. Any Unitholder may also request a printed copy of these materials by any of the following methods: · internet at www.proxyvote.com, · e-mail at sendmaterial@proxyvote.com, or · telephone at 1-800-579-1639 Pursuant to the SEC’s rules, our 2010 Annual Report to Unitholders, which includes our audited consolidated financial statements, is not considered a part of, or incorporated by reference in, the proxy solicitation materials. 1 QUESTIONS & ANSWERS ON VOTING PROCEDURES Who is entitled to vote at the Annual Meeting, and how many votes do they have? Holders of record of our units (including common units and Class B units) who owned units as of the close of business on April 11, 2011 may vote at the meeting. Each unit has one vote. There were 30,190,627 units outstanding on that date. When were the enclosed solicitation materials first given to Unitholders? The enclosed 2010 Annual Report, together with the Notice of Annual Meeting and Proxy Statement, were first made available on the internet at www.proxyvote.com on April 28, 2011. What is a quorum of Unitholders? A quorum is the presence at the Annual Meeting in person or by proxy of Unitholders entitled to cast a majority of all the votes entitled to be cast. Since there were 30,190,627 units outstanding on April 11, 2011, the presence of holders of 15,095,314 units is a quorum. We must have a quorum to conduct the meeting. How many votes does it take to pass each matter? If a quorum of Unitholders is present at the meeting, we need: · a plurality of all the votes cast to elect each director nominee; · a majority of all the votes cast to approve the advisory vote on executive compensation (provided however, this vote is not binding on us or our Board of Directors, and it does not create or imply any change in the fiduciary duties of, or impose any additional fiduciary duty on, us or our Board of Directors); · a plurality of all the votes cast to approve the advisory vote on the frequency of advisory votes on executive compensation will be considered the frequency recommended by our Unitholders (provided however, this vote is not binding on us or our Board of Directors, and it does not create or imply any change in the fiduciary duties of, or impose any additional fiduciary duty on, us or our Board of Directors); and · a majority of all the votes cast to ratify the appointment of BDO USA, LLP as our independent registered public accounting firm. How are abstentions and broker non-votes treated? Abstentions and broker non-votes count for purposes of determining the presence of a quorum. For all matters, abstentions and broker non-votes will not have any effect on the result of the vote. How do I vote? Unitholders of Record:Unitholders of record may vote their units or submit a proxy to have their units voted by one of the following methods: · By Internet.You may submit a proxy electronically on the internet by following the instructions provided in the Notice of Availability of Proxy Materials. Please have the Notice of Availability of Proxy Materials in hand when you log onto the website. Internet voting facilities will be available 24 hours a day and will close at 11:59 p.m. Central time on June 8, 2011. · In Person.You may vote in person at the Annual Meeting by completing a ballot; however, attending the meeting without completing a ballot will not count as a vote. · By Telephone.If you request paper copies of the proxy materials by mail, you may submit a proxy by telephone (from U.S. and Canada only) using the toll-free number listed on the proxy card. Please have your proxy card in hand when you call. Telephone voting facilities will be available 24 hours a day and will close at 11:59 p.m. Central time on June 8, 2011. 2 · By Mail.If you request paper copies of the proxy materials by mail, you may indicate your vote by completing, signing and dating your proxy card and returning it in the enclosed reply envelope. Street Name Unitholders:Street name Unitholders may generally vote their units or submit a proxy to have their units voted by one of the following methods: · By Mail.If you request paper copies of the proxy materials by mail, you may indicate your vote by completing, signing and dating your proxy card and returning it in the enclosed reply envelope. · By Methods Listed on Proxy Card.Please refer to your proxy card or other information forwarded by your bank, broker or other holder of record to determine whether you may submit a proxy by telephone or electronically on the internet, following the instructions on the proxy card or other information provided by the record holder. · In Person with a Proxy from the Record Holder.You may vote in person at the Annual Meeting if you obtain a legal proxy from your bank, broker or other nominee. Please consult the voting form or other information sent to you by your bank, broker or other nominee to determine how to obtain a legal proxy in order to vote in person at the Annual Meeting. If my units are held in “street name” by my broker, will my broker vote my units for me? If your units are held in a brokerage account, you will receive a full meeting package including a voting instructions form to vote your units. Your brokerage firm may permit you to provide voting instructions by telephone or by the internet. Brokerage firms have the authority under rules to vote their clients’ unvoted units on certain routine matters. The matters covered by each proposal are considered routine matters under the rules of the New York Stock Exchange. Therefore, if you do not vote on either proposal, your brokerage firm may choose to vote for you or leave your units unvoted. We urge you to respond to your brokerage firm so that your vote will be cast in accordance with your instructions. How will my proxy vote my units? If you properly submit your proxy and voting instructions by mail, telephone or internet, as applicable, your units will be voted as you direct. If you submit your proxy by mail, telephone or internet, as applicable, but do not specify how you want your units voted, they will be voted “FOR” the election of each director nominee and “FOR” the ratification of the appointment of our independent registered public accounting firm. Also, you will give your proxies authority to vote, using their discretion, on any other business that properly comes before the meeting, including to adjourn the meeting. Can I vote by proxy even if I plan to attend the Annual Meeting? Yes. If you vote by proxy and decide to attend the Annual Meeting, you do not need to fill out a ballot at the meeting, unless you want to change your vote. Can I vote by proxy or change my vote? Yes. If you are a Unitholder of record, you can revoke your proxy or change your vote at any time before your proxy is exercised by: · submitting written notice to our Secretary at Vanguard Natural Resources, LLC, 5847 San Felipe, Suite 3000, Houston, Texas 77057 no later than June 8, 2011 that you are revoking your proxy or changing your vote; · submitting another proxy with new voting instructions by telephone or the internet voting system; or · attending the meeting and voting your units in person. 3 If you are a street name Unitholder and you vote by proxy, you may change your vote by submitting new voting instructions to you bank, broker or nominee in accordance with that entity’s procedures. Who is soliciting my proxy, how is it being solicited, and who pays the cost? Vanguard Natural Resources, LLC on behalf of the Board of Directors, through its directors, officers and employees, is soliciting proxies primarily by Notice of Internet Availability of Proxy Materials. However, proxies may also be solicited in person, by mail, by telephone or facsimile. We pay the cost of soliciting proxies. 4 MATTERS YOU ARE VOTING ON Proposal No. 1: Election of Directors The Board of Directors currently consists of six directors who are elected by the Unitholders. Five of the six current directors have been nominated by the Board of Directors for election as directors at the 2011 Annual Meeting to serve until the 2012 Annual Meeting of Unitholders and until their respective successors are elected and qualified. Each of the nominated directors agrees to serve if elected. However, if for some reason one of them is unable to serve or for good cause will not serve, your proxies will vote for the election of another person nominated by the Board of Directors. Biographical information for each of the nominees and other information about them is presented beginning on page 6. The Board of Directors recommends a vote “FOR” each director nominee. Proposal No. 2: Advisory Vote on Executive Compensation Pursuant to Section 951 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”), we are required to hold an advisory Unitholder vote on executive compensation. For the first annual or other meeting of Unitholders on or after January 21, 2011, Exchange Act Rule 14a-21(a) requires us, not less frequently than once every three years, to provide a separate Unitholder advisory vote in our proxy statement to approve the compensation of the named executive officers. While this vote is required by law, it will neither be binding on us or our Board of Directors, nor will it create or imply any change in the fiduciary duties of, or impose any additional fiduciary duty on, us or our Board of Directors. Nevertheless, the compensation committee intends to take into account the outcome of the vote when considering future executive compensation decisions. See Proposal No. 2 on page 37. The Board of Directors recommends a vote “FOR” the advisory vote on executive compensation. Proposal No. 3: Advisory Vote on the Frequency of Executive Compensation Advisory Votes Pursuant to Section 951 of the Dodd-Frank Act, we are required to hold an advisory Unitholder vote on the frequency of the advisory vote on executive compensation. For the first annual or other meeting of Unitholders on or after January 21, 2011, Exchange Act Rule 14a-21(b) requires us, not less frequently than once every six years, to provide a Unitholder advisory vote in our proxy statement to determine whether the Unitholder vote on executive compensation as required by Exchange Section 14A(a)(1) will occur every one, two or three years.Even though this vote will neither be binding on us or our Board of Directors, nor will it create or imply any change in the fiduciary duties of, or impose any additional fiduciary duty on, us or our Board of Directors, our Board of Directors intends to take into account the outcome of this vote in making a determination on the frequency when advisory votes on executive compensation will be included in proxy statements for future annual meetings. See Proposal No. 3 on page 38. The Board of Directors recommends a vote for approval on an advisory vote on the frequency of executive compensation advisory votes every three years. Proposal No. 4: Ratification of BDO USA, LLP as Independent Registered Public Accounting Firm for 2011 This proposal is to ratify our appointment of BDO USA, LLP as our independent registered public accounting firm for 2011. See Proposal No. 4 on page 39. The Board of Directors recommends a vote “FOR” this proposal. Other Business Matters The Board of Directors is not aware of any other business for the annual meeting. However: · if any of the persons nominated to serve as directors are unable to serve or for good cause will not serve and the Board of Directors designates a substitute nominee, · if any Unitholders’ proposal is properly presented for action at the meeting, or · if any matters concerning the conduct of the meeting are presented for action, then Unitholders present at the meeting may vote on such items. If you are represented by proxy, your proxy will vote your units using his or her discretion. 5 PROPOSAL NO. 1: ELECTION OF DIRECTORS Directors are elected each year at the Annual Meeting of Unitholders. Five of our six current directors have been nominated to stand for re-election at the Annual Meeting. We encourage our director nominees to attend our annual meetings to provide an opportunity for Unitholders to communicate directly with directors about issues affecting our company. We anticipate that all director nominees will attend the Annual Meeting. At the Annual Meeting, our Unitholders will consider and act upon a proposal to elect five directors to our Board of Directors to serve until the 2012 Annual Meeting of Unitholders. Each director nominee brings a strong and unique background and set of skills to the Board of Directors, giving the Board of Directors as a whole the competence and experience to effectively and efficiently manage and direct the Company.Information concerning the five director nominees is set forth below. Director Nominees Name Age Position with Our Company Director Since Scott W. Smith 53 President, Chief Executive Officer and Director W. Richard Anderson 57 Independent Director and Chairman Loren Singletary 63 Independent Director Bruce W. McCullough 62 Independent Director John R. McGoldrick 53 Independent Director Scott W. Smith is our President, Chief Executive Officer and Director and has served as President and Chief Executive Officer since October 2006 and as Director since March 2008. On December 31, 2010 Mr. Smith also became President, Chief Executive Officer and Director of the general partner of Encore Energy Partners LP (NYSE: ENP). Prior to joining us, from July 2004 to October 2006, Mr. Smith served as the President of Ensource Energy Company, LLC during its tender offer for the units of the Eastern American Natural Gas Trust (NYSE:NGT). He has over 26 years of experience in the energy industry, primarily in business development, marketing, and acquisition and divestiture of producing assets and exploration/exploitation projects in the energy sector. Mr. Smith’s experience includes evaluating, structuring, negotiating and managing business and investment opportunities, including energy investments similar to our targeted investments totaling approximately $400 million as both board member and principal investor in Wiser Investment Company LLC, the largest shareholder in The Wiser Oil Company (NYSE:WZR) until its sale to Forest Oil Corporation (NYSE:FST) in June of 2004. From June 2000 to June 2004, Mr. Smith served on the Board of Directors of The Wiser Oil Company. Mr. Smith was also a member of the executive committee of The Wiser Oil Company during this period. From January of 1998 to June of 1999, Mr. Smith was the co-manager of San Juan Partners, LLC, which established control of Burlington Resources Coal Seam Gas Trust (NYSE:BRU), which was subsequently sold to Dominion Resources, Inc.We believe that Mr. Smith’s extensive energy industry background, particularly the four years he has spent serving as part of our executive management team, brings important experience and skill to the Board of Directors. W. Richard Anderson is the Chairman of our Board of Directors and is currently the Chief Financial Officer of Eurasia Drilling Company, Ltd GDR (LSE: EDCL), a provider of exploratory and development drilling and oil and gas field services to companies operating within the Russian Federation, Kazakhstan, and Caspian Sea region.Mr. Anderson has served in this capacity since June 2008.Between June 2007 and June 2008, Mr. Anderson served as an independent consultant to Prime Natural Resources, a closely-held exploration and production company.Mr. Anderson was previously the President, Chief Financial Officer and a director of Prime Natural Resources from January 1999 to June 2007. Prior to his employment at Prime Natural Resources, he was employed by Hein & Associates LLP, a certified public accounting firm, where he served as a partner from 1989 to January 1995 and as a managing partner from January 1995 until October 1998. Mr. Anderson has also served on the board of directors of Transocean, Ltd. (NYSE: RIG) since November 2007 and the board of directors of Boots & Coots, Inc. (AMEX: WEL) since August 1999.Within the last five years, Mr. Anderson also served on the Board of Directors of Calibre Energy, Inc. from August 2005 to March 2007. We believe that Mr. Anderson’s extensive energy industry and financial background and his experience serving as the chief financial officer of a public company bring important experience and skill to the Board of Directors. 6 Loren Singletary is a member of our Board of Directors and is currently Vice President of Global Accounts for National Oilwell Varco (NYSE:NOV), an oilfield service company. Mr. Singletary has served in this capacity since 2003 and has also served as National Oilwell Varco’s Vice President of Investor Relations since January 2009.Prior to his current position, from 1998 to 2003, Mr. Singletary was the co-owner and President of LSI Interests, Ltd., an oilfield service company that was acquired by National Oilwell in 2003. In addition to his vast experience in the oilfield service sector, Mr. Singletary has also been involved in the upstream E&P sector, both onshore and offshore, as a private investor for the past 21 years.We believe that Mr. Singletary’s extensive energy industry background and his experience serving as an executive officer of a public company bring important experience and skill to the Board of Directors. Bruce W. McCullough is a member of our Board of Directors and since 1986 has served as President and Chief Executive Officer of Huntington Energy Corp., an independent exploration and production company that has been involved in exploration and production activities in the Appalachian basin, East Texas, Mid-Continent and the Gulf Coast. Prior to forming Huntington in 1986, Mr. McCullough held senior management positions with Pool Offshore, a Houston-based oil field service company.We believe that Mr. McCullough’s extensive energy industry background and his experience serving as the chief executive officer of an exploration and production company bring important experience and skill to the Board of Directors. John R. McGoldrick is a member of our Board of Directors and since June 2006 has served as a director and Executive Chairman of Caza Oil & Gas, Inc. (LON: CAZA) (TSX: CAZ), a public company listed on the AIM and Toronto stock exchange. Prior to his current position, he was President of Falcon Bay Energy LLC, an independent oil and gas company with operations in Texas and South Louisiana from February 2004 to August 2006.From June 1984 to October 2002, Mr. McGoldrick was employed by Enterprise Oil plc in a number of senior management positions, including President of Enterprise Oil Gulf of Mexico Inc. from August 2000 to October 2002.We believe that Mr. McGoldrick’s extensive energy industry background and his experience serving as the executive chairman of a public company bring important experience and skill to the Board of Directors. Required Vote; Recommendation of the Board of Directors Directors are elected by a plurality of the votes cast, assuming a quorum is present. Abstentions and broker non-votes have no effect on this proposal, except they will be counted as having been present for purposes of determining the presence of a quorum. THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT UNITHOLDERS VOTE FOR THE ELECTION OF EACH OF THE BOARD OF DIRECTORS’ DIRECTOR NOMINEES. IF NOT OTHERWISE SPECIFIED, PROXIES WILL BE VOTED FOR EACH OF THE BOARD OF DIRECTORS’ NOMINEES. Determination of Independence A majority of our directors are required to be independent in accordance with New York Stock Exchange (“NYSE”) listing standards. For a director to be considered independent, the Board of Directors must affirmatively determine that such director has no material relationship with us. When assessing the materiality of a director’s relationship with us, the Board of Directors considers the issue from both the standpoint of the director and from that of persons and organizations with whom or with which the director has an affiliation. The Board of Directors has adopted standards to assist it in determining if a director is independent. A director shall be deemed to have a material relationship with us and shall not be deemed to be an independent director if: · the director has been an employee, or an immediate family member of the director has been an executive officer, of us at any time during the past three years; · the director has received, or an immediate family member of the director has received, more than $120,000 in any twelve month period in direct compensation from us, other than director and committee fees and pension or other forms of deferred compensation for prior service (provided such compensation is not contingent in any way on continued service), at any time during the past three years; 7 · the director has been affiliated with or employed by, or an immediate family member of the director has been affiliated with or employed in a professional capacity by, a present or former internal or external auditor of us at any time during the past three years; · the director has been employed, or an immediate family member of the director has been employed, as an executive officer of another company where any of our present executives serve on that company’s compensation committee at any time during the past three years; or · the director has been an executive officer or an employee, or an immediate family member of the director has been an executive officer, of a company that makes payments to, or receives payments from, us for property or services in an amount which, in any single fiscal year, exceeds the greater of $1,000,000, or 2% of such other company’s consolidated gross revenues, at any time during the past three years. The Board of Directors has determined that each of Messrs. Anderson, Singletary, McCullough and McGoldrick is independent under the NYSE listing standards. In addition, the audit, compensation and nominating and corporate governance committees are composed entirely of independent directors in accordance with NYSE listing standards, SEC requirements and other applicable laws, rules and regulations. There are no transactions, relationships or other arrangements between us and our independent directors that need to be considered under the NYSE listing standards in determining that such directors are independent. Corporate Governance During 2010, our Board of Directors held 4 regular and 1 special meeting. The standing committees of our Board of Directors held an aggregate of 12 meetings during this period. Each director attended 100% of the aggregate number of meetings of the Board of Directors and the committees on which he served. As required by the NYSE corporate governance listing standards, Scott W. Smith, our President and Chief Executive Officer, will timely provide the annual certification to the NYSE that as of the date of the certification, he is not aware of any violation by Vanguard Natural Resources, LLC of the exchange’s corporate governance standards.Our Chief Executive Officer and Chief Financial Officer have each signed and filed the certifications under Section 302 of the Sarbanes-Oxley Act of 2002 with our Annual Report on Form 10-K for the fiscal year ended December 31, 2010, which was filed with the SEC on March 8, 2011. We maintain on our website, www.vnrllc.com, copies of the charters of each of the committees of the Board of Directors, as well as copies of our Corporate Governance Guidelines, Code of Ethics for Chief Executive Officer, Chief Financial Officer and Principal Accounting Officer, Insider Trading Policy and Code of Business Conduct and Ethics. Copies of these documents are also available in print upon request of our Secretary. The Code of Business Conduct and Ethics provides guidance on a wide range of conduct, conflicts of interest and legal compliance issues for all of our directors, officers and employees, including the chief executive officer, chief financial officer and principal accounting officer. We will post any amendments to, or waivers of, the Code of Business Conduct and Ethics applicable to our Chief Executive Officer, Chief Financial Officer or Principal Accounting Officer on our website. Board Leadership Structure and Role in Risk Oversight The Board has no policy with respect to the separation of the offices of Chairman and CEO; Mr. Anderson, one of our independent directors, currently serves as Chairman of the Board.The Corporate Governance Guidelines adopted by our Board of Directors provide that the independent directors will meet in executive session after each regular meeting of the Board of Directors, or more frequently if necessary.As Chairman, Mr. Anderson serves as lead independent director and chairs any non-management executive sessions of the Board. The management of enterprise level risk (ELR) may be defined as the process of identification, management and monitoring of events that present opportunities and risks with respect to creation of value for our Unitholders.The Board of Directors has delegated to management the primary responsibility for ELR management, while the Board of Directors has retained responsibility for oversight of management in that regard.Management will offer an enterprise-level risk assessment to the Board at least once every year. 8 Committees of the Board of Directors Audit Committee.As described in the audit committee charter, the audit committee is directly responsible for the appointment, compensation, retention and oversight of the work of the independent public accountants to audit our financial statements, including assessing the independent auditor’s qualifications and independence, and establishes the scope of, and oversee, the annual audit. The committee also approves any other services provided by public accounting firms. The audit committee provides assistance to the Board of Directors in fulfilling its oversight responsibility to the Unitholders, the investment community and others relating to the integrity of our financial statements, our compliance with legal and regulatory requirements, the independent auditor’s qualifications and independence and the performance of our internal audit function. The audit committee oversees our system of disclosure controls and procedures and system of internal controls regarding financial accounting, legal compliance and ethics that management and our Board of Directors established. In doing so, it is the responsibility of the audit committee to maintain free and open communication between the committee and our independent auditors, the internal accounting function and management of our company. The Board of Directors has determined that the chairman of the audit committee is an “audit committee financial expert” as that term is defined in the applicable rules of the SEC. Mr. Anderson is Chairman, and Messrs. Singletary and McCullough are members of the audit committee. During 2010, the audit committee held 5 meetings. The report of our audit committee appears under the heading “Report of the Audit Committee” on page 13. Compensation Committee.As described in the compensation committee charter, the compensation committee establishes and reviews general policies related to our compensation and benefits. The compensation committee determines and approves, or makes recommendations to the Board of Directors with respect to, the compensation and benefits of our Board of Directors and executive officers and administers our Long Term Incentive Plan or “LTIP.” Mr. McGoldrick is Chairman, and Messrs. Singletary and McCullough are members of the compensation committee. During 2010, the compensation committee held 6 meetings. The report of our compensation committee appears under the heading “Report of the Compensation Committee” on page 26. Conflicts Committee.Our Board of Directors has established a conflicts committee to review specific matters that the Board of Directors believes may involve conflicts of interest, including transactions with related persons such as Vinland Energy Eastern, LLC or its subsidiaries or affiliates (together, “Vinland”) or with our directors and executive officers. The conflicts committee determines if the resolution of the conflict of interest is fair and reasonable to the Company. Our limited liability company agreement provides that members of the conflicts committee may not be officers or employees of our company, or directors, officers or employees of any of our affiliates, and must meet the independence standards for service on an audit committee of a board of directors as established by NYSE and SEC rules. Any matters approved by the conflicts committee will be conclusively deemed to be fair and reasonable to our company and approved by all of our Unitholders. However, the Board of Directors is not required by the terms of our limited liability company agreement to submit the resolution of a potential conflict of interest to the conflicts committee, and may itself resolve such conflict of interest if the Board of Directors determines that (i) the terms of the related person transaction are no less favorable to us than those generally being provided to or available from unrelated third parties or (ii) the transaction is fair and reasonable to us, taking into account the totality of the relationships between the parties involved. Any matters approved by the Board of Directors in this manner will be deemed approved by all of our Unitholders. Mr. Singletary is Chairman, and Messrs. McGoldrick and Anderson are members of the conflicts committee. During 2010, the conflicts committee held no meetings. Nominating and Corporate Governance Committee.As described in the nominating and governance committee charter, the nominating and governance committee nominates candidates to serve on our Board of Directors. The nominating and governance committee is also responsible for monitoring a process to review director, board and committee effectiveness, developing and implementing our corporate governance guidelines, committee members and committee chairpersons and otherwise taking a leadership role in shaping the corporate governance of our company. 9 Mr. McCullough is Chairman, and Messrs. McGoldrick and Anderson are members of the nominating and corporate governance committee. During 2010, the nominating and corporate governance committee held 1 meeting. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Exchange Act requires our directors and executive officers, and persons who own more than 10% of a registered class of our equity securities, to file initial reports of ownership of our equity securities and reports of changes in ownership of our equity securities with the SEC. Such persons are also required by SEC regulation to furnish us with copies of all Section 16(a) forms they file. Based solely on our review of the copies of such forms furnished to us and written representations from our executive officers and directors, we believe that during 2010 all Section 16(a) reporting persons complied with all applicable filing requirements in a timely manner, except that (i) Nami Capital Partners, LLC filed a late Form 4 regarding its sale common units on April 6, 2010 and (ii) Nami Capital Partners, LLC filed a late Form 4 regarding its disposition of common units on April 12, 2010. Nominations for Director The Board of Directors seeks diverse candidates who possess the background, skills and expertise to make a significant contribution to the Company. Annually, the nominating and corporate governance committee reviews the qualifications and backgrounds of the directors, as well as the overall composition of the Board of Directors, and recommends to the full Board of Directors the slate of director candidates to be nominated for election at the next Annual Meeting of Unitholders. The Board of Directors has adopted a policy whereby the nominating and corporate governance committee shall consider the recommendations of Unitholders with respect to candidates for election to the Board of Directors and the process and criteria for such candidates shall be the same as those currently used by us for director candidates recommended by the Board of Directors or management. A Unitholder who wishes to recommend to the nominating and corporate governance committee a nominee for director for the 2012 Annual Meeting of Unitholders should submit the recommendation in writing to our Secretary at Vanguard Natural Resources, LLC, 5847 San Felipe, Suite 3000, Houston, Texas 77057 so it is received on or before January 26, 2012 but not earlier than December 27, 2011. Our Corporate Governance Guidelines, a copy of which is maintained on our website, www.vnrllc.com, include the following criteria that are to be considered by the nominating and corporate governance committee and Board of Directors in considering candidates for nomination to the Board of Directors: · has the business and/or professional knowledge and experience applicable to us, our business and the goals and perspectives of our Unitholders; · is well regarded in the community, with a long-term, good reputation for highest ethical standards; · has good common sense and judgment; · has a positive record of accomplishment in present and prior positions; · contributes to the diversity of background, experience and competencies represented on the Board of Directors in a way that is likely to enhance the Board of Director’s ability to manage and direct the Company; · has an excellent reputation for preparation, attendance, participation, interest and initiative on other boards on which he or she may serve; and · has the time, energy, interest and willingness to become involved with us and our future. 10 Unitholder Communications The Board of Directors has adopted a policy whereby any communications from our Unitholders to the Board of Directors shall be directed to our Secretary, who shall (i) determine whether any of such communications are significant, and promptly forward significant communications to the Board of Directors, and (ii) keep a record of all Unitholder communications that the Secretary deems not to be significant and report such communications to the Board of Directors on a periodic basis, but not less frequently than quarterly. Any Unitholder who wishes to communicate to the Board of Directors may submit such communication in writing to our Secretary at Vanguard Natural Resources, LLC, 5847 San Felipe, Suite 3000, Houston, Texas 77057. Compensation of Directors Each independent member of our Board of Directors received restricted common units upon becoming a director. The amount of cash compensation paid to the independent members of our Board of Directors is $10,000 per quarter and an additional $2,500 per quarter for the chairman of the audit committee. In 2010, each independent member of our Board of Directors received an equity grant of an amount of common units per year valued at $85,000 at the time of such grant for his service as a member of our Board of Directors.In addition, each member of our Board of Directors is reimbursed for out-of-pocket expenses in connection with attending meetings of the Board of Directors or committees. In 2010, Mr. Wagene received an amount of cash compensation equal to $7,500 per quarter and an annual equity grant of an amount of common units per year valued at $63,750 at the time of such grant for his service as a member of our Board of Directors. Each director is fully indemnified by us for actions associated with being a member of our Board of Directors to the extent permitted under Delaware law and as provided in our limited liability company agreement. The Company also carries director and officer liability coverage designed to insure the directors and officers of the Company and its subsidiaries against certain liabilities incurred by them in the performance of their duties. Additionally, in August 2008 we entered into an indemnification agreement with each of our current Board members, a form of which is included as Exhibit 10.32 of our Quarterly Report on Form 10-Q for the six months ended June 30, 2008. Additional information on director compensation is presented in “Director Compensation” beginning on page [INSERT PAGE NUMBER].Prior to our initial public offering in October 2007, there were no compensation arrangements in effect for service as a director of our company. Compensation Committee Interlocks and Insider Participation Messrs. McGoldrick, Singletary and McCullough currently serve as members of the compensation committee and each are “independent” directors as defined by the NYSE listing standards. No member of the compensation committee has any relationship with our company that is required to be disclosed in any of the reports that we file with the SEC other than service on our Board of Directors. None of our executive officers serves as a member of the compensation committee (or in the absence of such committee, the board of directors) of any entity that has one or more of its executive officers serving as a member of our compensation committee. Related Person Transactions We have adopted an ethics policy which requires that related party transactions be reviewed to ensure that they are fair and reasonable to us. This requirement is also contained in our limited liability company agreement. Whenever a conflict arises between an affiliate of the Company, on the one hand, and us or any other Unitholder, on the other hand, our Board of Directors will resolve that conflict. We anticipate that our Board of Directors will submit for review and approval by our conflicts committee any material agreement that we enter into with an affiliate of the Company. Vinland On April 18, 2007 but effective January 5, 2007, we entered into several agreements with Vinland, including a management services agreement, a participation agreement, gathering and compression agreements, operating agreements and well services agreements, pursuant to which Vinland would operate all of our existing Appalachian wells and coordinate our development drilling program in Appalachia and provide management services to us. The terms of each of these agreements were negotiated between us and Vinland. Because these agreements were negotiated prior to the adoption of the ethics policy discussed above, they were not approved by our conflicts committee as contemplated by that policy. Because of our related party affiliation with Vinland, these agreements, and future agreements with Vinland, may not contain the most competitive terms available to us. In addition, by purchasing common units, Unitholders become bound by the provisions of our limited liability company agreement, including the related party agreements provided for therein, and a Unitholder will be deemed to have consented to some actions and conflicts of interest that might otherwise constitute a breach of fiduciary or other duties under applicable law. 11 We reimburse Vinland $60 per well per month (in addition to normal third party operating costs) for operating our current natural gas and oil properties in Appalachia under the management services agreement, which costs are reflected in our lease operating expenses.Pursuant to amended agreements effective March 1, 2009 through December 31, 2009, we reimbursed Vinland $95 per well per month and Vinland received a fee based upon the actual costs incurred by Vinland to provide gathering and transportation services plus a $0.05 per Mcf margin. Effective December 31, 2009, the amended agreements terminated and the terms of the original agreements were again in effect.In June 2010, we began discussions with Vinland regarding an amendment to the gathering and compression agreements to go into effect beginning on July 1, 2010. The amended agreements would provide gathering and compression services based upon actual costs plus a margin of $.055 per mcf. We and Vinland agreed in principle to this change effective July 1, 2010 and we have jointly operated on this basis since then, however, no formal agreement between us and Vinland has been signed. We are currently negotiating other agreements with Vinland concerning our joint operations and our intent is to have all our operations governed under a single set of agreements, including this amendment to the gathering and compression agreements. In the event no agreement is reached between us and Vinland, all the terms of the agreements will revert back to the original agreements effective July 1, 2010.Under the gathering and compression agreements, the transportation fee that we pay to Vinland only encompasses transporting the natural gas to third party pipelines at which point additional transportation fees to natural gas markets would apply. These transportation fees are reflected in our lease operating expenses. For the years ended December 31, 2010, 2009 and 2008, costs incurred under the management services agreement were $1.9 million, $1.6 million and $0.6 million, respectively and costs incurred under the gathering and compression agreements were $1.4 million, $1.2 million and $1.0 million, respectively. A payable of $0.6 million and $1.4 million, respectively, included in our December 31, 2010 and 2009 consolidated balance sheets in connection with these agreements and direct expenses incurred by Vinland related to the drilling of new wells and operations of all of our existing wells in Appalachia. Indemnity Agreement In connection with the separation of our operating company and Vinland (the “Restructuring Plan”), we entered into an indemnity agreement with Nami Resources, LLC and Vinland wherein Nami Resources, LLC and Vinland agreed to indemnify one of our subsidiaries, Trust Energy Company, LLC, for all liabilities, judgments and damages that may arise in connection with certain litigation that Nami Resources, LLC is a party to,Asher Land and Mineral, Ltd. V. Nami Resources Company, LLC , Bell Circuit Court, Civil Action No. 06-CI-00566. On September 11, 2007, the indemnity agreement was amended to add us and VNG as parties to the agreement. In addition, Nami Resources, LLC and Vinland agreed to provide for the defense of any such claims against us. The indemnities agreed to by Nami Resources, LLC and Vinland in this agreement will remain in place until the resolution of the Asher litigation.We own a contract right from Vinland through a revenue payment agreement to receive approximately 99% of the net proceeds, after deducting royalties paid to other parties, severance taxes, third-party transportation costs, costs incurred in the operation of wells and overhead costs, from the sale of production from certain producing oil and gas wells located within the Asher lease. Omnibus Agreement Upon the closing of our initial public offering, we entered into an omnibus agreement with Majeed S. Nami, the sole owner of Vinland (“Nami”). Under the omnibus agreement, Nami agreed to indemnify us after the closing of the initial public offering against certain liabilities. The terms on some of the indemnification obligations have expired. The only indemnification obligations still outstanding are related to, until 60 days after the applicable statute of limitations, any of our income tax liabilities, or any income tax liability attributable to the operation of our properties or those of any of our subsidiaries, including taxes resulting from the consummation of our formation or the Restructuring Plan, in each case relating to periods prior to and including the closing of our private equity offering in April 2007. 12 Encore Services Agreement In connection with closing of the Encore Acquisition that was completed December 31, 2010, VNG entered into a services agreement (the “Encore Services Agreement”) with Encore Energy Partners LP and its affiliates (“Encore”).The Encore Services Agreement was amended solely to add VNG as a party and provide for VNG to assume the rights and obligations of Encore under the previous administrative services agreement going forward. Pursuant to the Encore Services Agreement, VNG will provide certain general and administrative services to Encore in exchange for a quarterly fee of $2.06 per barrel of oil equivalent of Encore’s total net oil and gas production for the most recently-completed quarter, such administrative fee to be paid by Encore.The administrative fee is subject to certain index-related adjustments on an annual basis.Encore also is obligated to reimburse VNG for all third-party expenses it incurs on behalf of Encore.These terms are identical to the terms under Encore’s prior services agreement governing the provision of administrative services among the Encore entities. VNG will receive the fees and reimbursements for services performed in 2011. The administrative fee will increase in the following circumstances: · beginning on the first day of April in each year by an amount equal to the product of the then-current administrative fee multiplied by the COPAS Wage Index Adjustment for that year; · if Encore acquires additional assets, VNG may propose an increase in its administrative fee that covers the provision of services for such additional assets; however, such proposal must be approved by the board of directors of Encore upon the recommendation of its conflicts committee; and · otherwise as agreed upon by VNG and Encore, with the approval of the conflicts committee of the board of directors of Encore. Report of the Audit Committee The role of the audit committee of the Board of Directors is to assist the Board of Directors in its oversight of Vanguard’s responsibility relating to: (i) the integrity of Vanguard’s financial statements; (ii) compliance with legal and regulatory requirements; (iii) the independent registered public accounting firm’s qualifications and independence; (iv) the performance of Vanguard’s internal auditors and independent registered public accounting firm; (v) risk assessment; and (vi) risk management. We operate pursuant to a charter that was created by Vanguard’s Board of Directors in October 2007 and amended and restated in January 2009, a copy of which is available on Vanguard’s website at www.vnrllc.com. Vanguard’s management is responsible for the preparation, presentation and integrity of Vanguard’s financial statements, accounting and financial reporting principles, and internal controls and procedures designed to assure compliance with accounting standards and applicable laws and regulations. The independent registered public accounting firm is responsible for auditing Vanguard’s financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States) and expressing an opinion as to their conformity with accounting principles generally accepted in the United States. The independent registered public accounting firm has free access to the audit committee to discuss any matters they deem appropriate. In the performance of our oversight function, we have considered and discussed the audited financial statements with management and the independent registered public accounting firm. We rely without independent verification on the information provided to us and on the representations made by management and the independent registered public accounting firm. We have discussed with the independent registered public accounting firm the matters required to be discussed by Statement on Auditing Standards No. 61, Communication with Audit Committees, as currently in effect. Finally, we have received the written disclosures and the letter from the independent registered public accounting firm required by the applicable requirements of the Public Company Accounting Oversight Board, Independence Discussions with Audit Committees, as currently in effect, and have considered whether the provision of non-audit services by the independent registered public accounting firm to Vanguard is compatible with maintaining the independent registered public accounting firm’s independence and have discussed with the independent registered public accounting firm the independent registered public accounting firm’s independence. 13 Based upon the reports and discussions described in this report, we recommended to the Board of Directors that the audited financial statements be included in Vanguard’s Annual Report on Form 10-K for the year ended December 31, 2010 filed with the Securities and Exchange Commission. W. Richard Anderson, Chairman Loren Singletary Bruce W. McCullough Notwithstanding anything to the contrary set forth in any of our previous or future filings under the Securities Act of 1933 or the Securities Exchange Act of 1934 that might incorporate this Proxy Statement or future filings with the SEC, in whole or in part, the preceding report shall not be deemed to be “soliciting material” or to be “filed” with the SEC or incorporated by reference into any filing except to the extent the foregoing report is specifically incorporated by reference therein. 14 EXECUTIVE OFFICERS Certain information concerning Vanguard Natural Resources, LLC’s executive officers as of the date of this Proxy Statement is set forth below. Name Age Position with Our Company Scott W. Smith 53 President, Chief Executive Officer and Director Richard A. Robert 45 Executive Vice President, Chief Financial Officer and Secretary Britt Pence 50 Senior Vice President of Engineering Scott W. Smith is our President, Chief Executive Officer and Director and has served as President and Chief Executive Officer since October 2006 and as Director since March 2008. On December 31, 2010, Mr. Smith also became President, Chief Executive Officer and Director of the general partner of Encore Energy Partners LP (NYSE: ENP). Prior to joining us, from July 2004 to October 2006, Mr. Smith served as the President of Ensource Energy Company, LLC during its tender offer for the units of the Eastern American Natural Gas Trust (NYSE: NGT). He has over 26 years of experience in the energy industry, primarily in business development, marketing, and acquisition and divestiture of producing assets and exploration/exploitation projects in the energy sector. Mr. Smith’s experience includes evaluating, structuring, negotiating and managing business and investment opportunities, including energy investments similar to our targeted investments totaling approximately $400 million as both board member and principal investor in Wiser Investment Company LLC, the largest shareholder in The Wiser Oil Company (NYSE: WZR) until its sale to Forest Oil Corporation (NYSE: FST) in June of 2004. From June 2000 to June 2004, Mr. Smith served on the Board of Directors of The Wiser Oil Company. Mr. Smith was also a member of the executive committee of The Wiser Oil Company during this period. From January of 1998 to June of 1999, Mr. Smith was the co-manager of San Juan Partners, LLC, which established control of Burlington Resources Coal Seam Gas Trust (NYSE: BRU), which was subsequently sold to Dominion Resources, Inc. Richard A. Robert is our Executive Vice President, Chief Financial Officer and Secretary and has served in such capacities since January of 2007.On December 31, 2010 Mr. Robert also became Executive Vice President, Chief Financial Officer and Director of the general partner of Encore Energy Partners LP (NYSE: ENP). Prior to joining us, Mr. Robert was involved in a number of entrepreneurial ventures and provided financial and strategic planning services to a variety of energy-related companies since 2003. He was Vice President of Finance for Enbridge US, Inc., a subsidiary of Enbridge Inc. (NYSE: ENB), a natural gas and oil pipeline company, after its acquisition of Midcoast Energy Resources, Inc. in 2001 where Mr. Robert was Chief Financial Officer and Treasurer. He held these positions from 1996 through 2002 and was responsible for acquisition and divestiture analysis, capital formation, taxation and strategic planning, accounting and risk management, and investor relations. Mr. Robert is a certified public accountant. Britt Penceis our Senior Vice President of Engineering and has served in such capacity since May of 2007.On December 31, 2010, Mr. Pence also became Vice President of Engineering and Director of the general partner of Encore Energy Partners LP. Prior to joining us, since 1997, Mr. Pence was an Area Manager with Anadarko Petroleum Corporation (NYSE: APC) supervising evaluation and exploitation projects in coalbed methane fields in Wyoming and conventional fields in East Texas and the Gulf of Mexico. Prior to joining Anadarko, Mr. Pence served as a reservoir engineer with Greenhill Petroleum Company from 1991to1997 with responsibility for properties in the Permian Basin, South Louisiana and the Gulf of Mexico. From 1983to1991, Mr. Pence served as reservoir engineer with Mobil with responsibility for properties in the Permian Basin. 15 EXECUTIVE COMPENSATION Compensation Discussion and Analysis This compensation discussion and analysis provides information about our compensation objectives and policies for our executive officers, including the named executive officers.The named executive officers for the 2010 year, and the individuals included in our Summary Compensation Table below, are: · Scott Smith, our President and Chief Executive Officer; · Richard Robert, our Executive Vice President, Chief Financial Officer and Secretary; and · Britt Pence, our Senior Vice President of Engineering. Summary Historically, we have not utilized a formalized program for determining executive compensation.Instead, from our inception through the year ended December 31, 2009, each of our named executive officers received most of their compensation according to the provisions within their individual employment agreements that were negotiated in connection with the beginning of their employment. For each of the named executive officers, our Board of Directors approved the initial employment agreement and the terms negotiated at the time of the individual’s employment, and considered the specific circumstances of both the individual executive’s position and expected duties and the company’s goals in hiring and retaining that executive.On April 28, 2007, Messrs. Smith and Robert entered into amended and restated employment agreements setting forth the equity compensation granted to them in connection with our initial public offering.Each of our named executive officers entered into their initial employment agreement prior to our initial public offering and prior to the formation of our compensation committee. Our Board of Directors formally established a compensation committee in 2007 in connection with the completion of our initial public offering to both administer our then-existing employment agreements and executive compensation plans, and to make compensation-related decisions regarding our executive officers, including the named executive officers, on a going forward basis.The compensation committee employed Longnecker & Associates (“Longnecker”) in November of 2008 to provide it with assistance in collecting and analyzing market data that would be relevant in both determining whether existing compensation policies were competitive within our industry, and in making future compensation decisions for our named executive officers and directors. Longnecker provided an update to their report in April 2011. On February 8, 2010, after considering current market conditions, the executives’ current level of compensation, the recommendations of our chief executive officer (with respect to the compensation of Mr. Robert) and the recommendations of the October 2009 Longnecker report, our Board of Directors entered into second amended and restated employment agreements with Messrs. Smith and Robert, each effective January 1, 2010.On June 18, 2010, our Board of Directors entered into a new employment agreement with Mr. Pence, effective May 15, 2010. As reflected by (i) our executive’s initial employment agreements, (ii) the amended and restated employment agreements of Messrs. Smith and Robert, (iii) the second amended and restated employment agreements of Messrs. Smith and Robert, (iv) the employment agreement of Mr. Pence, and (v) our executive compensation plans, our primary goal with respect to executive compensation has been to attract and retain the most talented and dedicated executives possible. Beginning with the second amended and restated employment agreements entered into with Messrs. Smith and Robert on February 8, 2010 (each effective January 1, 2010) and the employment agreement entered into with Mr. Pence on June 18, 2010 (effective May 15, 2010), we have linked annual cash incentives to the achievement of specified performance objectives in an effort to align executives’ incentives with creation of Unitholder value, as measured by our ability to (a) generate stable cash flows allowing us to make quarterly cash distributions to our Unitholders and over time to increase our quarterly cash distributions and (b) increase the market value of our units.To evaluate the achievement of these goals, the annual bonus is composed of two company performance elements, absolute target distribution growth and relative unit performance to a specified peer group, as well as a third discretionary element to be determined by our Board of Directors.The annual bonus will not require a minimum payout, but the maximum payout may not exceed two times such executive officer’s base salary. 16 Our compensation committee evaluates individual executive performance with a goal of setting compensation levels it believes are at or near the 75th percentile of executives in other companies of similar size and stage of development engaged in the acquisition and development of mature, long-lived natural gas and oil properties while also considering our relative performance and our own strategic goals. Our compensation committee and Board of Directors expect to consider the outcome of the advisory vote on executive compensation, along with other relevant factors, when considering future executive compensation decisions. The Compensation Committee The compensation committee of our Board of Directors has overall responsibility for the approval, evaluation and oversight of all our compensation plans, policies and programs. The primary purpose of the compensation committee is to assist our Board of Directors in fulfilling its duties relating to compensation matters. The fundamental responsibilities of the compensation committee are (i) to establish our goals, objectives and policies relevant to the compensation of senior management, and evaluate performance in light of those goals to determine compensation levels, (ii) to approve and administer our incentive compensation plans, (iii) to set compensation levels and make awards under incentive compensation plans that are consistent with our compensation principles and the performance of our company and its senior management and employees, and (iv) prepare and review appropriate disclosures relating to compensation. The compensation committee also has responsibility for evaluating and making a recommendation to our Board of Directors regarding compensation for service on our Board of Directors. The Compensation-Setting Process Initial Executive Employment Agreements.Our current named executive officers received initial employment agreements prior to the establishment of the compensation committee, and thus prior to our current compensation-setting process.The employment agreements and compensation terms for each of our executive officers were generally established on the dates of hire by negotiation with the individual officer and by comparison to the compensation packages of similarly positioned officers of other companies in our industry, such as Linn Energy, LLC and Breitburn Energy Partners, L.P.Mr. Smith was our initial executive officer, and at the time of his hire date, Mr. Smith and Majeed S. Nami, as our sole owner at the time, negotiated Mr. Smith’s compensation package.Mr. Smith and Mr. Nami also negotiated the compensation package of a potential Chief Financial Officer, and the aggregate amount of equity grants to be made to all of management, which consisted of the 420,000 Class B units issued prior to the completion of our initial public offering.Mr. Robert was hired in January 2007 and his employment agreement and compensation terms ultimately consisted of the terms previously negotiated between Mr. Smith and Mr. Nami in respect of the Chief Financial Officer.Mr. Pence was hired after the Restructuring Plan, and his employment agreement was negotiated between Mr. Pence and Mr. Smith and approved by the members of our Board of Directors in place at that time. Second Amended and Restated Employment Agreements with Messrs. Smith and Robert.The initial terms under the amended and restated employment agreements of Messrs. Smith and Robert expired on December 31, 2009.After considering the recommendations for executive compensation as contained in Longnecker’s executive compensation review from October 2009, our compensation committee recommended to our Board of Directors that we enter into a second amended and restated employment agreements with each of Messrs. Smith and Robert, which we entered into on February 8, 2010, effective January 1, 2010. In addition to the annual bonuses based on the achievement of specified performance objectives discussed above, the second amended and restated agreements increased the base salaries of Messrs. Smith and Robert to $295,000 and $275,000 per year, respectively, awarded each executive 15,000 restricted units pursuant to our LTIP and provided for an annual grant of 15,000 phantom units to be granted pursuant to our LTIP.The term of the second amended and restated employment agreements will continue until January 1, 2013, with subsequent one year renewals in the event that neither we nor the executives have given notice to the other parties that these employment agreements should not be extended. Employment Agreement with Mr. Pence.The initial term under Mr. Pence’s original employment agreement expired on May 15, 2010.Our compensation committee recommended to our Board of Directors that we enter into a new employment agreement with Mr. Pence, which we entered into on June 18, 2010, effective as of May 15, 2010. In addition to the annual bonuses based on the achievement of specified performance objectives discussed above, the employment agreement increased the base salary of Mr. Pence to $260,000 per year, awarded him 12,500 restricted units pursuant to our LTIP and provided for an annual grant of 12,500 phantom units to be granted pursuant to our LTIP.The term of the employment agreement with Mr. Pence will continue until May 15, 2013, with subsequent one year renewals in the event that neither we nor Mr. Pence have given notice to the other that the employment agreement should not be extended. 17 Key Provisions of Current Executive Employment Agreements.The restricted units granted under the restricted unit agreements are subject to a restricted period of three years.One-third of the aggregate number of the units will vest on each one-year anniversary of the date of grant so long as the executive remains continuously employed with the Company.In the event the executive is terminated without cause, or the executive resigns for good reason (as defined in the employment agreements), or the executive is terminated due to his death or disability (as defined in the employment agreements), all unvested outstanding restricted units shall receive accelerated vesting.In the event that the executive is terminated for cause, all restricted units, whether vested or unvested, will be forfeited.Upon the occurrence of a change of control, (as defined in our LTIP), all unvested outstanding restricted units shall receive accelerated vesting. The phantom units are also subject to a three year vesting period, although the vesting is not pro-rata, but a one-time event which shall occur on the third anniversary of the date of grant so long as the executive remains continuously employed with the Company during such time. The phantom units are accompanied by dividend equivalent rights, which entitle the executives to receive the value of any dividends made by us on our units generally with respect to the number of phantom shares that executive received pursuant to this grant.In the event the executive is terminated for cause (as defined in the employment agreements), all phantom units, whether vested or unvested, will be forfeited.The phantom units, once vested, shall be settled upon the earlier to occur of (a) the occurrence of a change of control, (as defined in our LTIP), or (b) the executive’s separation from service (as defined in section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)). Both the restricted units and the phantom units will be subject to all the terms and conditions of our LTIP as well as the individual award agreements which govern the equity-based compensation awards.Neither the restricted units nor the phantom units are transferable other than by will or the laws of descent and distribution.We will withhold from the settlement or payment of the awards, as applicable, any amounts or shares of units necessary to satisfy our withholding obligations. In the event of a change of control (as defined in our LTIP), the employment agreements will provide a change in control payment to the executives in the amount of two times their then-current base salary and annual bonus, and the value of any restricted unit awards that became vested in the year immediately prior to the change of control, although this payment is capped at $2,000,000.Any outstanding restricted units or phantom units held by the executives at the time of the change of control shall be accelerated and settled according to the terms of our LTIP and any applicable individual award agreement. In the event such a change of control payment creates an excise tax for either of the executives pursuant to section 4999 of the Code, the executives will receive a gross-up payment in an amount necessary to cover the additional excise taxes, though such a gross-up will not apply to any Federal, state or local taxes that were imposed upon the change of control payment that originally gave rise to the excise taxes. The employment agreements contain the same non-competition, non-solicitation and confidentiality provisions as the executives’ original employment agreements, as well as continue to require the executives to sign a release in our favor prior to receiving any severance payments pursuant to the employment agreements.Severance payments pursuant to the executives’ termination for reasons other than cause also remain consistent with the original employment agreements. Compensation Committee Meetings.Our compensation committee meets annually in the fourth quarter and in the following first quarter of each fiscal year and also holds additional meetings as required to carry out its duties. The chairman of the compensation committee works with our Chief Executive Officer to establish each meeting agenda. The compensation committee has established an annual process for establishing executive compensation. At the compensation committee’s annual fourth quarter meeting, a determination is made of base salaries for the succeeding calendar year. At each following regular first quarter meeting, the compensation committee considers equity awards, either in the form of restricted unit grants, phantom unit grants, unit option awards or any combination thereof under the Company’s LTIP, for the previous year based upon the achievement of individual and company financial objectives. 18 In April 2011, our compensation consultant, Longnecker, delivered an updated analysis of our executive compensation policies to our compensation committee.In light of the recent changes to our executive compensation policies in 2010, our compensation committee has not yet made a recommendation to the Board regarding any changes to executive compensation for 2011. The compensation committee typically meets in the presence of our Chief Executive Officer and our Chief Financial Officer. Depending upon the agenda for a particular meeting, the compensation committee may also invite other directors to participate in compensation committee meetings. The compensation committee also meets in executive session without management. The chairman of the compensation committee works with our Chief Executive Officer to assemble meeting materials, which are distributed to compensation committee members for review in advance of each meeting. Role of Executive Officers.Except with respect to his own compensation, our Chief Executive Officer, with advice from our other executive officers as appropriate, plays a significant role in the compensation committee’s establishment of compensation levels for our executive officers. The most significant aspects of his role in the process are: · evaluating performance; and · recommending base salary levels and LTIP awards. With respect to compensation for all other named executive officers, the compensation committee meets with our Chief Executive Officer outside the presence of all our other executive officers.The compensation committee meets outside the presence of all of our executive officers to consider appropriate compensation for our Chief Executive Officer. Role of Compensation Consultant.The compensation committee has chosen to employ Longnecker as its compensation consultant since the year ended December 31, 2008.Longnecker conducts an annual competitive market analysis of our top three executives’ total compensation packages (our named executive officers), and provides their independent, third-party executive compensation review concluding with analyses and recommendations for our existing compensation programs.The compensation committee instructs Longnecker to assess the competitiveness of our current compensation programs compared to peer companies within the energy industry with annual revenue levels and market capitalization similar to ours.Longnecker conducted its review by gathering compensation data from peer company proxy statements as well as public and private salary surveys.The peer companies (the “Peer Group”) chosen by Longnecker for its April 2011 analysis were: · Abraxas Petroleum Corp. · Breitburn Energy Partners L.P. · Brigham Exploration Company · Carrizo Oil & Gas, Inc. · EV Energy Partners LP · GeoResources Inc. · Legacy Reserves, LP · Quest Energy Partners Elements of Compensation 19 Historically, we have determined that our executives’ compensation should consist of following elements: Base Salary.Base salaries established for our named executive officers were initially established on the dates of hire by negotiation with the individual officer and by comparison to the compensation packages of similarly positioned officers of other companies in our industry, such as Linn Energy, LLC and Breitburn Energy Partners, L.P.We used the compensation packages of the executive officers of these companies as a starting point for our negotiations when the initial employment agreements for our officers were entered into.Following Longnecker’s assistance in gathering information on comparable companies for these purposes, the compensation committee uses the Peer Group for base salary comparisons until such time as our Board of Directors, the compensation committee or its independent consultant determines that the Peer Group is no longer an appropriate benchmark for such comparisons or that the companies included in the Peer Group need to be altered. Incentive Compensation and LTIP Awards.We believe that long-term performance is achieved through an ownership culture that encourages long-term performance by our executive officers through the use of unit-based awards. We adopted the LTIP prior to the consummation of our initial public offering, which permits the grant of our units, unit options, restricted units, phantom units and unit appreciation rights.Through the year ended December 31, 2010, only unit options, restricted units and phantom units have been granted under the LTIP. The compensation committee has the authority under the LTIP to award incentive compensation to our executive officers in such amounts and on such terms as the compensation committee determines in its sole discretion. Incentive compensation is intended to compensate officers for achieving financial and operational goals and for achieving individual annual performance objectives.Prior to 2010, we did not maintain any incentive compensation plans based on pre-defined performance criteria other than those established under the grant of the phantom units. Beginning with the second amended and restated employment agreements entered into with Messrs. Smith and Robert on February 8, 2010 and the employment agreement entered into with Mr. Pence on June 18, 2010, we have linked annual cash incentives to the achievement of specified performance objectives in an effort to align executives’ incentives with creation of Unitholder value, as measured by our ability to (i) generate stable cash flows allowing us to make quarterly cash distributions to our Unitholders and over time to increase our quarterly cash distributions and (ii) increase the market value of our units.To evaluate the achievement of these goals, the annual bonus is composed of two company performance elements, absolute target distribution growth and relative unit performance to a specified peer group, as well as a third discretionary element to be determined by our Board of Directors.The annual bonus will not require a minimum payout, but the maximum payout may not exceed two times such executive officer’s base salary. We expect that the compensation committee may implement and maintain other plans that are based on achieving financial and operational goals and for achieving individual annual performance objectives in the future.Performance objectives are expected to vary depending on the individual executive, but are expected to relate generally to strategic factors such as expansion of our operations and to financial factors such as improving our results of operations and increasing our quarterly cash distributions. We expect such performance targets will include increases in our quarterly cash distributions to our Unitholders, proved reserves and production. The actual amount of incentive compensation for each year will be determined following a review of each executive’s individual performance and contribution to our strategic goals conducted during the first quarter of the following year. Additional Equity Compensation Grants. Pursuant to the terms of their initial employment agreements, Messrs. Smith and Robert were entitled to receive annual grants of phantom units in amounts equal to 1.0% of our units outstanding at that time.These grants were intended to reward these individuals for their prior service with our company and their efforts in connection with our initial public offering, to encourage performance following our initial public offering, and to align the interests of management with those of our Unitholders.Specific information and restrictions relating to these grants is contained in the Narrative Disclosure to the 2010 Summary Compensation Table. According to the terms of their second amended and restated employment agreements entered into February 8, 2010, effective January 1, 2010, Messrs. Smith and Robert were each granted 15,000 restricted units and are entitled to receive an annual grant of 15,000 phantom units pursuant to our LTIP.According to the terms of the employment agreement entered into June 18, 2010, effective May 15, 2010, Mr. Pence was granted 12,500 restricted units and is entitled to receive an annual grant of 12,500 phantom units pursuant to our LTIP. These grants are intended to reward these individuals for their service with our company and to align the interest of management with those of our Unitholders. 20 Other Compensation.Our executive officers’ employment agreements provide the executive with certain other benefits, including reimbursement of business and entertainment expenses. Each executive is eligible to participate in all benefit plans and programs that are or in the future may be available to other executive employees of our company, including any profit-sharing plan, thrift plan, health insurance or health care plan, disability insurance, pension plan, supplemental retirement plan, vacation and sick leave plan, and other similar plans. The compensation committee in its discretion may revise, amend or add to the officer’s executive benefits and perquisites as it deems advisable. We believe that these benefits and perquisites are typically provided to senior executives of comparable companies in our industry. 2010 Executive Compensation Components In 2010, we entered into new employment agreements with all of our executive officers.These agreements were recommended by the compensation committee and approved by our Board of Directors. For the year ended December 31, 2010, the principal components of compensation for named executive officers were: · Short-term compensation: · base salary · distributions on restricted units and phantom unit awards · Long-term equity compensation: · restricted units · unit option grants · Retirement and other benefits. Base Salary We provide our named executive officers and other employees with a base salary to provide them with a reasonable base level of monthly income relative to their role and responsibilities they perform during the fiscal year. Base salaries paid to our named executive officers prior to 2010 were initially established on the date of hire by negotiation with the individual officer and available market data, as adjusted annually by our compensation committee.Following the compensation committee’s meeting in February 2010, the base salaries of Messrs. Smith and Robert were increased from $225,000 to $295,000 and $225,000 to $275,000, respectively, on February 8, 2010 (effective January 1, 2010).Following the compensation committee’s meeting in April 2010, the base salary of Mr. Pence increased from $225,000 to $260,000. Salary levels are typically considered annually as part of our performance review process as well as upon a promotion or other change in job responsibility. Merit-based increases to salaries of our executives are based on the compensation committee’s assessment of the individual’s performance. During its review of base salaries for executives, the compensation committee will primarily consider: · market data to be provided by outside consultants; · internal review of the executive’s compensation, both individually and relative to other executive officers; and 21 · individual performance of the executive. The Longnecker executive compensation review conducted in April 2011 revealed that in comparison to executive base salaries at our Peer Group, our named executive officers were receiving a base salary that was, on average, approximately 74% of the base salaries of comparable executive officers at companies in the 75th percentile of our Peer Group and 89% of companies in the 50th percentile of our Peer Group. Quarterly Cash Distributions on Unvested Restricted Unit Awards and Payments on Phantom Unit Awards Participants, including our named executive officers, who receive restricted unit grants or phantom units grants receive distributions paid on the units awarded, with the units being retained in our custody and subject to restrictions on sale or transfer until after termination of employment. Alternatively, participants may elect to defer all or any portion of this benefit in the form of units with restricted transferability. Each of our named executive officers received the following distributions on their unvested restricted units in 2010: Name 2010 Distributions on Unvested Restricted Units 2010 Payment on Phantom Units Scott W. Smith $ $
